On August 27, 1996, it was the sentence and judgment of the court as follows: 1. The defendant shall be sentenced to the Montana State Prison for a period of fifteen (15) years, with seven (7) years of such term suspended. As a credit against such sentence, the defendant shall be given credit for time previously served in the Fergus County Jail of 26 days. 2. The sentence imposed herein shall run concurrently with the sentence imposed in Cause Number DC 94-32, wherein the defendant’s deferred imposition of sentence was revoked, and he was sentenced on the underlying offense of felony deceptive practices. 3. The defendant shall enroll in and successfully complete both phase one and phase two of the sex offender treatment program available at the Montana State Prison, and he shall do so before he will be eligible for release or parole. Upon release or parole from prison, the defendant shall be required to enroll in and fully participate in an aftercare treatment program for sex offenders, the extent and duration of such aftercare program being in the discretion of a state certified and licensed therapist. 4. During the portion of the sentence which is suspended, the *19defendant shall be under the supervision of the Adult Probation and Parole Bureau, and shall abide by all terms and conditions of his parole, which shall include conditions as stated in the August 27,1996 judgment.
DATED this 4th day of March, 1997.
On February 20,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed with prejudice.
Done in open Court this 20th day of February, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard G. Phillips.